 Sir, my delegation joins others in warmly congratulating you on your election to the presidency of the General Assembly at the forty-first session. We also compliment your predecessor, Mr. de Pinies of Spain, on his distinguished leader ship of the fortieth session.
The year 1986 has been designated the International Year of Peace. We sincerely hope that the eloquent rhetoric and lofty sentiments so character is tic of recent debates will be translated into genuine and meaningful action. The privileged position of the permanent members of the Security Council imposes on them the primary responsibility for setting the example, In {articular, on the two super-Powers rest the heaviest obligations to the world community. Therefore we greatly welcome the summit meeting of the two leaders due in a few days' time.
In the quest for peace and a world free of nuclear weapons, interlocking nuclear-free zones can play a prominent role. To the end the 13 independent countries comprising the South Pacific Forum at their 16th meeting in Rarotonga in July last year adopted the South Pacific Nuclear-Free-Zone Treaty.
So far ten members of the Forum have signed the treaty, aid four have ratified it. He expect the treaty to cone into force before the end of this year. The treaty will make a tangible contribution to disarmament efforts, to arms control and to the promotion of international peace and security.
At the 17th South Pacific Forum meeting, held last month in Suva, Fiji, the members expressed the strong hope that the nuclear-weapon States would acknowledge the concerns and aspirations of the peoples of the region by sickling the Protocols when they were opened to signature. In this regard, the Forum expressed pleasure that some States eligible to sign the Protocols had already indicated that signature would receive prompt and favorable consideration.
While the nations of the South Pacific are attempting to ensure that their region remains nuclear-free, we are deeply concerned that, in the face of our long-standing, strong and unanimous opposition, the Government of France defiantly continues its nuclear testing program at Mururoa. How much longer can a country that professes to be a world leader in its respect for international law and obligations continue to act so arrogantly? If, as France maintains, nuclear testing is so vital to the security interests of the Western alliance, perhaps the United States might consider allowing France to use the Nevada test site. On the other hand, if the tests are as safe as claimed, then there is good reason to move testing to its Mediterranean island of Corsica or to mainland France itself.
The process of decolonization and the self-determination of dependent peoples has yet to be completed in our region, the South Pacific. At their Suva meeting last month, the 13 independent South Pacific Forum countries reaffirmed
"support for the peaceful transition to an independent New Caledonia in accordance with the innate, active rights and aspirations of the indigenous people and in a manner which guarantees the rights and interests of all inhabitants of this multiracial society". The Forum members agreed to seek the re-inscription of New Caledonia on the United Nations list of Non-Self-Governing Territories. The Harare summit conference of non-aligned countries fully endorsed this call and urged the General Assembly at the forty-first session to act accordingly. X renew that plea and sincerely hope that the joint efforts of the South Pacific Forum Members of the United Nations will receive unanimous support when the matter is brought before the Assembly.
In the same spirit, the South Pacific Forum noted that the peoples of the Federated States of Micronesia, the Mar shall Islands. Palau and the Northern Marianas have already exercised their right to self-determination, some of them many years ago. They have requested the termination of the Trusteeship Agreement. Forum members respect their wishes and urge prompt termination of the Trusteeship Agreement over Mi crones ia, in accordance with the Trusteeship Council resolution of 28 May.
As our contribution towards maintaining peace and towards achieving an acceptable and lasting solution in the Middle East, Fiji has provided troops for the United Nations peace-keeping operations in Lebanon since 1978. My Government welcomes the decision of States which had formerly withheld payment to begin now paying their assessed contributions to the United Nations Interim Force in Lebanon but urges them to make good their arrears. We also urge all countries to pay fully and promptly their assessed contributions, as defaulting by any State, and especially by major States, results in a most unfair burden on troop-contributing
countries and particularly on the smaller developing countries. It is to us painfully ironic that, while many large and wealthy nations, for whatever reason, owe the Organization vast sums, the troop-contributing countries are owed more than 3250 million. For my small country, a debt of 318 million is no light burden.
We believe that the report of the Group of High-Lev el Intergovernmental Experts on the Administrative and Financial Functioning of the United Nations is a valuable basis foe improving the efficiency and effectiveness of the Organization. We particularly support the recommendations which aim at streamlining the institutions and structures within the United Nations system. We fully endorse the call for rationalizing the roles and functions of over lapping agencies. In the final analysis, however, it is the political will of Fomenter States which will determine whether the present financial crisis is resolved and the Organization put on a firmer footing.
My Government is deeply distressed at the tragic events unfolding in South Africa. We sincerely hope that good sense may yet prevail and the escalating violence brought to an end. We sure in full accord with the measures agreed cm by the Commonwealth and urge the still-reluctant countries to join this initiative.
South Africa's continued illegal occupation of Namibia and its persistent defiance of the United Nations plan and Security Council resolution 435 (1978) cannot be tolerated much longer. The international community and the people of Namibia cannot be forced into impotence by the unwillingness of the few to take effective action.
We strongly deplore the aggressive actions of States which threaten to undermine the sovereignty and integrity of other nations. Along with many others, my Government's deep concern about the situation in Kampuchea remains unchanged. We endorse again the call for a comprehensive political solution which would secure the complete withdrawal of all foreign forces and enable the Kampuchean people to determine their own destiny through free and fair elections. We believe the eight-point proposal put forward by the Coalition Government of Democratic Kampuchea contains all the necessary elements for a just solution.
We also reaffirm our Government's support for the widespread call for the withdrawal of foreign forces from Afghanistan and the restoration of the genuine independence and sovereignty of the Afghan people.
My Government also welcomes the recent resumption of contact between North and South Korea. We fully support the admission of the two Koreas to this Organization, pending their reunification.
It is tragic that a solution to the Palestinian problem remains so elusive. Any just and durable settlement must, in our view, incorporate the right of the Palestinian people to a homeland as well as the right to existence and security of all States in the region, including Israel.
My Government also fully supports the territorial integrity, independence and sovereignty of Cyprus. In our view, the mission of good offices under the auspices of the Secretary-General appears to offer the best hope for a viable solution to the Cyprus problem.
My Government also strongly applauds the Secretary-General and his staff for their strenuous and untiring efforts at mediation in the many trouble-spots around the world. Progress is not easy, but we exhort them not to waver in their valuable peace-keeping role.
The problem of drug abuse is one of the most serious of the modern world; afflicting nations large and small, rich and poor. The international community must act speedily and decisively, and in total accord, to eradicate this scourge. We strongly support the holding of the International Conference on Drug Abuse and Illicit Trafficking and hope that firm and effective co-operative international action will result.
International terrorism is manifesting itself in more and more horrifying forms. We condemn all acts of systematic violence to achieve political ends, which result in the maiming and killing of innocent people. Greater co-operation among nations must be fostered to stamp it out. At the same time the underlying causes must be urgently addressed.
Ever burdening foreign debt, increasing protectionism and depressed commodity prices continue to plague the economies of much of the developing world. while some attention is given bo these problems in the larger regions, the smaller countries, and particularly the small island countries, tend to be overlooked. Most of the smaller Pacific Island States are seriously lacking in natural resources. For all of us the sea represents a vital asset, much of which, because of a lade of technology, expertise and capital, we are unable to exploit adequately. We seek a fair and equitable deal to enable us to tap these resources and thereby acquire the means to give our peoples a better standard of living. To this end, we people of the Pacific believe strongly in self help, but all our efforts will be nullified unless we are given reasonable trading access to developed markets.
My delegation assures you, Mr. President, of our full co-operation during your tenure of office, we are hopeful that history will judge the forty-first session of the General Assembly to have been one of the most productive, and as one that achieved far-reaching solutions to the more urgent problems besetting the world and our Organization. 
